Citation Nr: 0421878	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $4,320.06.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In that decision, 
the Committee denied the veteran's request for a waiver of 
recovery of an overpayment of compensation benefits in the 
calculated amount of $6,264.06.  The veteran initiated an 
appeal of the Committee's determination.  Thereafter, in an 
August 2002 decision, the Committee granted a partial waiver 
in the amount of $1,944.  The veteran thereafter perfected an 
appeal, contending that the overpayment in question resulted 
from sole VA error.  Thus, the remaining overpayment at issue 
in this appeal is $4,320.06.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO, to be held in February 2004.  Although 
he was notified of the time and date of the hearing in a 
January 2004 letter, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  In March 2004, 
the veteran contacted the RO and asked that his hearing 
request be withdrawn.  Accordingly, the Board will proceed 
with this appeal based on the evidence of record.

As set forth in more detail below, a remand of this matter is 
required.  The appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively terminated the 
veteran's dependency allowance for his son, after he elected 
to receive Chapter 35 educational benefits.  The RO 
calculated the original amount of this overpayment to be 
$6,264.06, but has waived $1,944.00, resulting in a remaining 
debt of $4,320.06.

In the September 2002 decision on appeal, the Committee 
denied the veteran's request for a waiver, finding that 
recovery would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2003).

The veteran appealed the Committee's determination.  In 
effect, his argument is that the debt at issue here is 
invalid as it is due to VA's failure to take action to adjust 
his benefits.  He has also argued that repayment of the debt 
at issue here would result in financial hardship.  

Under applicable criteria, sole administrative error means 
that the claimant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
claimant's actions nor his failure to act must have 
contributed to payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).  
A review of the record indicates that the RO has not yet 
addressed the validity of the debt at issue in this case, 
including the underlying issue of sole administrative error.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
should notify the veteran of his right to 
appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and he should be afforded the appropriate 
amount of time to perfect his appeal to 
the Board by filing a substantive appeal.

2.  If it is determined that a debt was 
properly created, then the Committee 
should review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the veteran, 
then he and any representative should be 
furnished an appropriate supplemental 
statement of the case and be given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




